 

Exhibit 10.2

 

EXECUTION COPY

 

SUBSCRIPTION AGREEMENT

(this Agreement)

 

June 6, 2016

Business Development Corporation of America

405 Park Avenue, Floor 3

New York, NY 10022

Attention: Shiloh Bates

 

BDCA Helvetica Funding, Ltd., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the Issuer), proposes to issue
and sell U.S.$69,474,000 Class A Notes due 2025 (the Notes) pursuant to the
Second Amended and Restated Indenture, dated as of June 6, 2016 (as further
amended, supplemented or otherwise modified from time to time, the Indenture),
between the Issuer and U.S. Bank National Association, as trustee (the Trustee).
Capitalized terms used but not defined herein shall have the same meanings given
to such terms in the Indenture.

 

Subject to the terms and conditions set forth herein and in the Indenture, the
Issuer proposes to issue and sell the Subject Notes (as defined in Section 1
below) to the undersigned (the Investor), and the Investor proposes to purchase
the Subject Notes from the Issuer, on a private placement basis pursuant to an
exemption under Section 4(a)(2) of the United States Securities Act of 1933, as
amended (the Securities Act).

 

Delivery of and payment for the Subject Notes issued on the Second Amendment and
Restatement Date shall be made in the offices of Freshfields Bruckhaus Deringer
US LLP, New York, New York, or at such other place as shall be agreed upon by
the Issuer and the Trustee, at 10:00 a.m., New York City time, on or about June
6, 2016 (the Second Amendment and Restatement Date), or at such other time or
date, as shall be agreed upon by the Issuer and the Trustee, in accordance with
the terms of the Indenture.

 

The Issuer intends to use the cash proceeds of the Subject Notes to invest in a
portfolio of collateral obligations consisting of U.S. dollar denominated Loans.

 

In connection with the acquisition by the Investor of the Subject Notes, the
Investor hereby represents, warrants and agrees as follows (capitalized terms
used but not defined herein have the respective meanings given to such terms in
the Indenture):

 

1.Subscription and Agreement

 

On the basis of the representations and warranties of the Issuer contained in
the Indenture and the agreements contained herein, the Investor, intending to be
legally bound, hereby subscribes pursuant to this Agreement to acquire Notes in
an aggregate principal amount equal to U.S.$69,474,000 (the Subject Notes) on
the Second Amendment and Restatement Date upon which the Issuer issues its
Notes, and in connection therewith the Investor shall make a capital
contribution on the Second Amendment and Restatement Date to the Issuer, as
consideration for the Subject Notes, of Loans having an appraised value of at
least U.S.$69,474,000.

 

2.Representations

 

The Investor represents that:

 

(a)It is duly formed, validly existing and in good standing under the law of the
jurisdiction of its organization.

 



 

 

 

(b)It has the full power and authority to execute and deliver this Agreement and
to perform its obligations under this Agreement and it has taken all necessary
action to authorize such execution, delivery and performance, and this Agreement
has been duly executed and delivered by the Investor.

 

(c)This Agreement constitutes a legal, valid and binding obligation of the
Investor, enforceable against the Investor in accordance with its terms.

 

(d)None of the execution and delivery of this Agreement, the consummation of the
transactions herein contemplated or compliance with the terms and provisions
hereof will result in a breach of, or require any consent under, the charter or
by-laws (or equivalent constitutional documents) of the Investor, or any
applicable law or regulation, or any order, writ, injunction or decree of any
governmental authority, or any agreement or instrument to which the Investor is
a party or by or to which it is bound or subject, or constitute a default under
any such agreement or instrument.

 

(e)No authorizations, approvals or consents of, and no filings or registrations
with, any governmental authority are necessary for the execution, delivery or
performance by the Investor of this Agreement or for the validity or
enforceability hereof.

 

(f)The Investor has participated in the preparation and negotiation of the
Indenture and other Transaction Documents.

 

(g)

To the best of the Investor’s knowledge, after due inquiry, the information
stated herein and in the Indenture and other Transaction Documents is true and
correct in all material respects.

  

(h)In making its decision to purchase Subject Notes, the Investor has relied
solely on the information herein and in the Indenture and other Transaction
Documents.

 

(i)The Investor is not purchasing the Subject Notes as a result of, or in
connection with, any advertisement, article, notice or other communications
published in any newspaper, magazine or similar media, or broadcast over
television or radio, in each case regarding the Issuer or the Subject Notes, or
any seminar or meeting to which the Investor was invited by any general
solicitation or general advertising, or any solicitation of a subscription by a
person not previously known to the Investor.

 

(j)The Investor is not acquiring its interest in the Subject Notes pursuant to
an invitation made to the public in the Cayman Islands.

 

3.Securities Act Representation

 

The Investor represents and warrants that (please check one as appropriate):

 



x

(A) (i) (a) it is an “accredited investor” as defined in Rule 501(a) of
Regulation D under the Securities Act (an Accredited Investor), (b) it is
acquiring the Subject Notes in reliance on an exemption from the registration
requirements of the Securities Act provided by Section 4(a)(2) thereof and
Regulation D thereunder and (c) it is acquiring the Subject Notes (1) for its
own account (and not for the account of any family or other trust, any family
member or any other Person), (2) for the account of a trust that is an
Accredited Investor and the signatory hereto is the trustee of such trust or (3)
for one or more accounts, each of which is an Accredited Investor and the
signatory hereto is an agent of each such account with express authority to
execute this Agreement on behalf of each such account, and not with a view to
any distribution, resale, subdivision or fractionalization thereof in violation
of the Securities Act or any other applicable domestic or foreign securities
law, and the Investor has no present plans to enter into any contract,
undertaking, agreement or arrangement for any such distribution, resale,
subdivision or fractionalization; provided that the Issuer acknowledges that the
Class A Notes will be sold pursuant to a repurchase transaction entered on the
Second Amendment and Restatement Date and (ii) it is a “qualified institutional
buyer” as defined in Rule 144A (Rule 144A) under the Securities Act that is
neither (a) a broker-dealer which owns and invests on a discretionary basis less
than U.S.$25,000,000 in securities of issuers that are not affiliated persons of
the dealer, nor (b) a plan referred to in paragraph (a)(1)(i)(D) or (a)(1)(i)(E)
of Rule 144A or a trust fund referred to in paragraph (a)(1)(i)(F) of Rule 144A
that holds the assets of such a plan, if investment decisions with respect to
the plan are made by beneficiaries of the plan, and it is acquiring the Subject
Notes for its own account or for one or more accounts, each of which is a
qualified institutional buyer and as to each of which it exercises sole
investment discretion;

 



2 

 

 

or

 



¨(B) (i) it is a person that is not a “U.S. person” as defined in Regulation S
under the Securities Act, (ii) it is acquiring the Subject Notes in reliance on
an exemption from registration pursuant to Regulation S and (iii) it is
acquiring the Subject Notes for its own account or for one or more accounts,
each of which is a non-U.S. person and as to each of which it exercises sole
investment discretion.

 

4.          Investment Company Act Representation (not applicable if Investor
has indicated in part 3 above that it is not a “U.S. person” as defined in
Regulation S)

 

(a)It is (please check one as appropriate):

 



  x (i)        a “qualified purchaser” for purposes of the United States
Investment Company Act of 1940, as amended (the Investment Company Act); or

 



  ¨ (ii)       a company beneficially owned exclusively by one or more
“qualified purchasers” with respect to the Issuer.

 

(b)If it has checked (i) in clause (a) above, it has done so because it is
(please also check appropriate line on the enclosed signature page):

 



¨(i)        a natural person who owns not less than $5,000,000 in “investments”,
as such term has been defined in (and as the value of such investments are
calculated pursuant to) Rule 2a51-1 under the Investment Company Act;

 

¨(ii)       a company that owns not less than $5,000,000 in “investments” and
that is owned directly or indirectly by or for two or more natural persons who
are related as siblings or spouses (including former spouses), or direct lineal
descendants by birth or adoption, spouses of such persons, the estates of such
persons, or foundations, charitable organizations, or trusts established by or
for the benefit of such persons;

 

¨(iii)      a trust that is not covered by clause (ii) and that was not formed
for the specific purpose of acquiring the securities offered, as to which the
trustee or other person authorized to make decisions with respect to the trust,
and each settlor or other person who contributed assets to the trust, is a
person described in clause (i), (ii) or (iv); or



 

3 

 

 



x(iv)     a person, acting for its own account or the accounts of other
“qualified purchasers,” who in the aggregate owns and invests on a discretionary
basis, not less than $25,000,000 in “investments”;

 

(c)if it has checked (i) or (ii) in clause (a) above and if it (or, in the case
of clause (ii) in clause (a) above, any beneficial owner thereof) would be an
investment company but for the exclusions from the Investment Company Act
provided by Section 3(c)(1) or Section 3(c)(7) thereof, (i) all of the
beneficial owners of its (or such beneficial owner’s) outstanding securities
(other than short-term paper) that acquired such securities on or before April
30, 1996 (“pre-amendment beneficial owners”) have consented to its (or such
beneficial owner’s) treatment as a “qualified purchaser” and (ii) all of the
pre-amendment beneficial owners of a company that would be an investment company
but for the exclusions from the Investment Company Act provided by Section
3(c)(1) or Section 3(c)(7) thereof and that directly or indirectly owned any of
its (or such beneficial owner’s) outstanding securities (other than short-term
paper) have consented to its (or such beneficial owner’s) treatment as a
“qualified purchaser”;

  

(d)

it (or, if it is acquiring the Subject Notes for any other account, each such
account or, if it has checked (ii) in clause (a) above, each of its beneficial
owners) is not a Flow-Through Investment Vehicle, other than a Qualifying
Investment Vehicle. For purposes of this Section 4, (i) “Flow-Through Investment
Vehicle” means (A) any entity (I) that would be an investment company but for
the exception in Section 3(c)(1) or Section 3(c)(7) of the Investment Company
Act and the amount of whose investment in the Subject Notes exceeds 40% of its
total assets (determined on a consolidated basis with its subsidiaries), (II) as
to which any Person owning any equity or similar interest in the entity has the
ability to control any investment decision of such entity or to determine, on an
investment-by-investment basis, the amount of such Person’s contribution to any
investment made by such entity, (III) that was organized or reorganized for the
specific purpose of acquiring the Subject Notes or (IV) as to which any Person
owning an equity or similar interest in which was specifically solicited to make
additional capital or similar contributions for the purpose of enabling such
entity to purchase the Subject Notes or (B) any contractual arrangement relating
only to the Subject Notes pursuant to which a custodian or other securities
intermediary agrees to create transferable beneficial interests in such Subject
Notes, whether in global or certificated form and (ii) “Qualifying Investment
Vehicle” means a Flow-Through Investment Vehicle as to which all of the
beneficial owners of any securities issued by the Flow-Through Investment
Vehicle have made, and as to which (in accordance with the document pursuant to
which the Flow-Through Investment Vehicle was organized or the agreement or
other document governing such securities) any transferee of any such security
will be deemed to make, to the Issuer and the Trustee each of the
representations set forth in the Indenture and herein or in the transfer
certificate pursuant to which the Subject Notes were transferred to such
Flow-Through Investment Vehicle (in each case, with appropriate modifications to
reflect the indirect nature of their interests in the Subject Notes); and

 

(e)it understands and agrees that any purported transfer of the Subject Notes to
a purchaser that does not comply with the transfer restrictions to be applicable
to the Subject Notes shall be void ab initio.

 



4 

 

 

5.         It understands that its entry into this Agreement and any investment
in the Subject Notes involves certain risks, including the risk of loss of all
or a substantial part of its investment under certain circumstances. It has
received a copy of the Indenture and other Transaction Documents, has reviewed
them or had the opportunity to review them and has reviewed or had the
opportunity to review financial and other information concerning the Issuer, the
portfolio of Loans and other assets held by the Issuer on the Second Amendment
and Restatement Date and to be acquired by the Issuer thereafter (the Portfolio)
and the Subject Notes, in each case to the extent it determined necessary or
appropriate in order to make an informed investment decision with respect to its
entry into this Agreement and any investment in the Subject Notes, including an
opportunity (at a reasonable time prior to the Investor’s purchase of the
Subject Notes) to ask questions and request information concerning the Issuer,
the Portfolio and the Subject Notes. It understands that (i) there is no
assurance that the issuance of the Subject Notes on the Second Amendment and
Restatement Date will occur and (ii) no market for resale of the Subject Notes
exists and the Subject Notes are highly illiquid and are not suitable for
short-term trading, that no secondary market will develop and that the Subject
Notes are a highly-leveraged investment in a portfolio consisting primarily of
loans, which may expose the Subject Notes to disproportionately large losses.
Payments on the Subject Notes are not guaranteed, but are dependent on the
performance of the Portfolio and other assets or investments held by the Issuer.
It understands that, due to the structure of the transaction and the performance
of the Portfolio and other assets or investments held by the Issuer, it is
possible that payments on the Subject Notes may be deferred, reduced or
eliminated entirely. It understands that the holders of the Subject Notes are
not entitled to a stated return on their investment and that the Issuer will
have no significant assets other than the Portfolio, and payments on the Subject
Notes will be payable solely from and to the extent of the available proceeds
from the Portfolio and other assets of the Issuer, in accordance with the
Priority of Payments established under the Indenture.

 

6.         It understands the Subject Notes will bear a legend setting forth the
restrictions applicable to transfers of Subject Notes (and which are of a type
described in the Indenture). It acknowledges that significant restrictions will
apply to transfers of Subject Notes (to be set forth in the Indenture), and such
restrictions could adversely affect its ability to sell or otherwise dispose of
the Subject Notes. It is familiar with the types of such restrictions and
confirms that its acquisition of the Subject Notes complies with such
restrictions. It understands that any purchaser or other transferee of any
Subject Notes from it will be required to comply with such restrictions and that
a certificate of such compliance (substantially in the form of the certificate
attached as an exhibit to the Indenture) must be delivered in connection with
any such sale or transfer of the Subject Notes in certificated form and that any
transferee of a beneficial interest in the Subject Notes in the form of a Global
Note will be deemed to have made certain representations and warranties with
respect to itself and such transfer as described in the Indenture. It confirms
that it will provide notice of such restrictions and deemed representations and
warranties to any prospective purchaser or other transferee.

 

7.         It understands that the Subject Notes will be offered only in a
transaction not involving any public offering in the Cayman Islands or the
United States within the meaning of the Securities Act, the Subject Notes have
not been and will not be registered under the Securities Act, and, if in the
future it decides to offer, resell, pledge or otherwise transfer the Subject
Notes, such Subject Notes may be offered, resold, pledged or otherwise
transferred only in accordance with the provisions of the Indenture and the
legends on such Subject Notes, including (in certain cases) the requirement for
written certifications. In particular, it understands that the Subject Notes may
be transferred only to (A) a Person that is (i) a “qualified purchaser” (as
defined in the Investment Company Act) or a corporation, partnership, limited
liability company or other entity (other than a trust) each shareholder,
partner, member or other equity owner of which is a “qualified purchaser” with
respect to the such entity and (ii) a “qualified institutional buyer” as defined
in Rule 144A under the Securities Act who purchases such Subject Notes in
reliance on an exemption from Securities Act registration provided by Rule 144A
thereunder or (B) a person that is not a “U.S. person” as defined in Regulation
S under the Securities Act and that is acquiring the Subject Notes in an
offshore transaction (as defined in Regulation S thereunder) in reliance on the
exemption from registration provided by Regulation S thereunder. It acknowledges
that no representation is made as to the availability of any exemption under the
Securities Act or any state securities laws for resale of the Subject Notes. It
understands that the Issuer has not been registered under the Investment Company
Act, and that the Issuer is exempt from registration as such by virtue of
Section 3(c)(7) of the Investment Company Act. It understands and acknowledges
that the Issuer, or, on its behalf, the Collateral Manager, has the right, under
the Indenture, to compel any beneficial owner of an interest in the Subject
Notes that fails to comply with the foregoing requirements to sell its interest
in such Subject Notes, or may sell such interest on behalf of such owner.

 



5 

 

 

8.         In connection with its acquisition of the Subject Notes, it (or if it
is acquiring Subject Notes for any other account, each such account)
acknowledges and agrees that: (i) none of the Issuer, the Liquidation Agent, the
Collateral Manager, the Trustee, the Collateral Administrator or any of their
respective Affiliates is acting as a fiduciary or financial or investment
adviser for it; (ii) it is not relying (for purposes of making any investment
decision or otherwise) upon any written or oral advice, counsel or
representations of the Issuer, the Liquidation Agent, the Collateral Manager,
the Trustee, the Collateral Administrator or any of their respective Affiliates;
(iii) it has participated in the preparation and negotiation of, and has read
and understands, the Indenture and other Transaction Documents; (iv) it has
consulted with its own legal, regulatory, tax, business, investment, financial
and accounting advisers to the extent it has deemed necessary, and has made its
own investment decisions (including decisions regarding the suitability of any
investment in the Subject Notes) based upon its own judgment and upon any advice
from such advisers as it has deemed necessary and not upon any view expressed by
the Issuer, the Liquidation Agent, the Collateral Manager, the Trustee, the
Collateral Administrator or any of their respective Affiliates; (v) it will hold
and transfer at least the minimum denomination of such Subject Notes; (vi) it
(or if it checked (ii) in Section 3(a) above, each of its beneficial owners) was
not formed for the purpose of investing in the Subject Notes and (vii) it is a
sophisticated investor and is purchasing the Subject Notes with a full
understanding of all of the terms, conditions and risks thereof, and it is
capable of assuming and willing to assume those risks; provided that any
purchaser or transferee of Subject Notes, which purchaser or transferee is any
of (I) the Collateral Manager, (II) an Affiliate of the Collateral Manager or
(III) a fund or account managed by the Collateral Manager (or any of its
Affiliates) as to which the Collateral Manager (or such Affiliate) has
discretionary voting authority, in each case shall not be required or deemed to
make the representations set forth in clauses (i), (ii) and (iv) above with
respect to the Collateral Manager.

 

9.It is (please check one as appropriate):

 



x(i)       a “United States person” within the meaning of Section 7701(a)(30) of
the Code, and a properly completed and signed Internal Revenue Service Form W-9
(or applicable successor form) is attached hereto as Schedule A; or

 

¨(ii)      not a “United States person” within the meaning of Section
7701(a)(30) of the Code, and a properly completed and signed applicable Internal
Revenue Service Form W-8 (or applicable successor form) is attached hereto as
Schedule A.

 

It understands and acknowledges that failure to provide the Issuer or the
Trustee with the applicable tax certifications or the failure to meet its
Noteholder Reporting Obligations may result (among other potential consequences)
in withholding or back-up withholding from payments to it in respect of the
Subject Notes.

 

10.       If it is not a “United States person” (as defined in Section
7701(a)(30) of the Code), it hereby represents that it is not purchasing the
Subject Notes in order to reduce its U.S. federal income tax liability pursuant
to a tax avoidance plan. It also represents that it is not a member of the
public in the Cayman Islands.

 



6 

 

 



11.        It hereby agrees to provide the Issuer and the Trustee (i) any
information as is necessary (in the sole determination of the Issuer or the
Trustee, as applicable) for the Issuer and the Trustee to determine whether it
is a specified United States person as defined in Section 1473(3) of the Code (a
specified United States person) or a United States owned foreign entity as
described in Section 1471(d)(3) of the Code (a United States owned foreign
entity), (ii) any additional information that the Issuer or its agent requests
in connection with Sections 1471-1474 of the Code and (iii) any information
required under the intergovernmental agreement (IGA) between the United States
and the Cayman Islands and rules and regulations under applicable Cayman law
implementing such IGA. If it is a specified United States person or a United
States owned foreign entity, it also hereby agrees to (x) provide the Issuer and
the Trustee its name, address, U.S. taxpayer identification number, if it is a
United States owned foreign entity, the name, address and taxpayer
identification number of each of its “substantial United States owners” (as
defined in Section 1473(2) of the Code) and any other information requested by
the Issuer or its agent upon request and (y) update any such information
provided in clause (x) promptly upon learning that any such information
previously provided has become obsolete or incorrect or is otherwise required.
It understands and acknowledges that the Issuer may provide such information
(either directly or indirectly in accordance with the IGA) and any other
information concerning its investment in the Subject Notes to the U.S. Internal
Revenue Service. It understands and acknowledges that the Issuer has the right,
under the Indenture, to compel any beneficial owner of an interest in the
Subject Notes that fails to comply with the foregoing requirements to sell its
interest in such Subject Notes, or may sell such interest on behalf of such
owner.

 

12.        (i) ERISA. The Investor hereby represents that (A) for so long as it
holds the Subject Notes or an interest therein, the Investor will not be, and
will not be acting on behalf of, a Benefit Plan Investor and (B) if the Investor
is a governmental, church, non-U.S. or other plan, (1) for so long as it holds
such Subject Notes or interest therein it will not be subject to any Similar
Law, and (2) its acquisition, holding and disposition of its interest in such
Subject Notes will not constitute or result in a violation of any applicable
Other Plan Law.

 

(ii)Compelled Disposition. The Investor acknowledges and agrees that:

 

(1)       any purchase or transfer of a beneficial interest in a Subject Note to
a Person who cannot satisfy or violates the representation in clause (i) above
(any such Person, a Non-Permitted ERISA Holder) shall be null and void and any
such purported transfer of which the Issuer or the Trustee shall have notice may
be disregarded by the Issuer, the Trustee and the Note Registrar for all
purposes;

 

(2)       if any Non-Permitted ERISA Holder shall become the beneficial owner of
an interest in any Subject Note, the Issuer shall, promptly after discovery by
the Issuer that such Person is a Non-Permitted ERISA Holder or upon notice from
the Trustee (if a Trust Officer of the Trustee obtains actual knowledge), if the
Trustee makes the discovery and who agrees to notify the Issuer of such
discovery, send notice to such Non-Permitted ERISA Holder demanding that such
Non-Permitted ERISA Holder transfer all or any portion of the Subject Notes held
by such Person to a Person that is not a Non-Permitted ERISA Holder (and that is
otherwise eligible to hold such Subject Notes or an interest therein) within 20
days after the date of such notice. If such Non-Permitted ERISA Holder fails to
so transfer such Subject Notes, the Issuer or the Collateral Manager acting for
the Issuer shall have the right, without further notice to the Non-Permitted
ERISA Holder, to sell such Subject Notes or interest in such Subject Notes to a
purchaser selected by the Issuer that is not a Non-Permitted ERISA Holder (and
that is otherwise eligible to hold such Subject Notes or an interest therein) on
such terms as the Issuer may choose;

 

(3)       the Issuer, or the Collateral Manager acting on behalf of the Issuer,
may select the purchaser by soliciting one or more bids from one or more brokers
or other market professionals that regularly deal in securities similar to the
Subject Notes and sell such Subject Notes to the highest such bidder, provided
that the Collateral Manager, its Affiliates and accounts, funds, clients or
portfolios established and controlled by the Collateral Manager or any of its
Affiliates shall be entitled to bid in any such sale (to the extent any such
entity is not a Non-Permitted ERISA Holder). However, the Issuer or the
Collateral Manager may select a purchaser by any other means determined by it in
its sole discretion;

 



7 

 

 

(4)       by its acceptance of an interest in the Subject Notes, the Investor
agrees to cooperate with the Issuer to effect such transfers;

 

(5)       the proceeds of such sale, net of any commissions, expenses and taxes
due in connection with such sale shall be remitted to us; and

 

(6)       the terms and conditions of any sale under this sub-section shall be
determined in the sole discretion of the Issuer, and the Issuer shall not be
liable to us as a result of any such sale or the exercise of such discretion.

 

(iii)Affected Bank. The Investor represents that it is not (or, if applicable,
the entity on whose behalf it is acting is not) an “Affected Bank”. Affected
Bank means a “bank” for purposes of Section 881 of the Code or an entity
affiliated with such a bank that is not any of the following: (x) a “United
States person” within the meaning of Section 7701(a)(30) of the Code, (y) an
entity that treats all income from its Subject Notes owned by such Affected Bank
as effectively connected with its conduct of a trade or business within the
United States (as such terms are used in Section 864(c) of the Code) or (z)
entitled to the benefits of an income tax treaty with the United States under
which withholding taxes on interest payments made by obligors resident in the
United States to such bank are reduced to 0% and is not subject to withholding
under Sections 1471-1474 of the Code.

 

(iv)Continuing Representation; Reliance. The Investor acknowledges and agrees
that the representations contained in this Agreement shall be deemed made on
each day from the date it makes such representations through and including the
date on which it disposes of all interests in the Subject Notes. It understands
and agrees that the information supplied in this Agreement will be used and
relied upon by the Issuer and the Trustee to determine that (i) the purchase,
holding, or disposition of any Subject Notes will not result in a non-exempt
prohibited transaction under ERISA or the Code and will not result in a
non-exempt violation of any applicable Other Plan Law, and (ii) no Affected
Bank, directly or in conjunction with its affiliates, owns or holds any Subject
Notes at any time.

 

(v)Further Acknowledgement and Agreement. The Investor acknowledges and agrees
that (i) all of the assurances contained in this Agreement are for the benefit
of the Issuer, the Trustee, the Liquidation Agent and the Collateral Manager as
third party beneficiaries hereof, (ii) copies of this Agreement and any
information contained herein may be provided to the Issuer, the Trustee, the
Liquidation Agent, the Collateral Manager, affiliates of any of the foregoing
parties and to each of the foregoing parties’ respective counsel for purposes of
making the determinations described above and (iii) any acquisition or transfer
of the Subject Notes by the Investor that is not in accordance with the
provisions of this Agreement shall be null and void from the beginning, and of
no legal effect.

 

13.[Reserved].

 

14.         To the extent required by the Issuer, as determined by the Issuer or
the Collateral Manager on behalf of the Issuer, the Issuer may, upon notice to
the Trustee, impose additional transfer restrictions on the Subject Notes to
comply with the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (the USA Patriot Act)
and other similar laws or regulations, including, without limitation, requiring
each transferee of a Subject Note to make representations to the Issuer in
connection with such compliance.

 



8 

 

 

15.       Its representations and agreements set forth in this Agreement are
true as of the date of the Investor’s execution of this Agreement and shall be
true as of the Second Amendment and Restatement Date. If in any respect such
representations and agreements shall not be true as of any date set forth in the
preceding sentence, the Investor shall promptly give written notice of such fact
to the Issuer and shall specify which representations and agreements are not
true and the reasons therefor. It understands that the Issuer and the Trustee
will rely upon the accuracy and truth of the foregoing representations in
determining, among other things, whether the offering of the Subject Notes meets
the conditions specified in Section 4(a)(2) of the Securities Act, and it hereby
consents to such reliance.

 

16.       The Investor agrees that the payment of all amounts to which it is
entitled pursuant to this Agreement shall be subordinated to the extent set
forth in the Indenture. Notwithstanding any other provision of this Agreement,
all of the obligations of the Issuer under this Agreement are limited recourse
obligations of the Issuer payable solely as Administrative Expenses from amounts
credited to the Expense Account pursuant to Section 10.3(c) of the Indenture and
the Equity Contribution Agreement or according to the Priority of Payments, and
following the reduction thereof to zero and realization of all other Collateral
and application of the proceeds thereof in accordance with the Indenture, all
obligations of and any claims against the Issuer hereunder or arising in
connection herewith shall be extinguished and shall not thereafter revive. The
Investor further agrees that, except as so contemplated by Section 10.3(c) of
the Indenture and the Equity Contribution Agreement or according to the Priority
of Payments, it will not have any recourse against any other asset of the Issuer
or against any Officer, director, employee, partner, member, shareholder or
incorporator of the Issuer or its Affiliates, successors or assigns for the
payment of any amounts payable under this Agreement. It is understood that this
Section 16 shall not (i) prevent recourse to the Collateral for the sums due or
to become due under any security, instrument or agreement which is part of the
Collateral; or (ii) constitute a waiver, release or discharge of any
indebtedness or obligation evidenced by the Subject Notes or secured by the
Indenture until such Collateral has been realized. It is further understood that
this Section 16 shall not limit the right of any Person to name the Issuer as a
party defendant in any Proceeding or in the exercise of any other remedy under
the Subject Notes or the Indenture, so long as no judgment in the nature of a
deficiency judgment or seeking personal liability shall be asked for or (if
obtained) enforced against any such Person. The Investor consents to the
assignment of this Agreement as provided in the Granting Clause of the
Indenture. This Section 16 shall survive the termination of this Agreement.

 

17.       Notwithstanding anything to the contrary herein or in any other
agreement, the Investor agrees not to cause the filing of a petition in
bankruptcy or to institute against or join any Person in instituting against the
Issuer any bankruptcy, reorganization, arrangement, insolvency, moratorium or
liquidation proceeding or other similar proceeding under Cayman Islands law,
United States law or the laws of any other jurisdiction for any reason
whatsoever, including the non-payment to the Investor of any amounts owing to
the Investor under this Agreement until the payment in full of all Notes issued
under the Indenture and the expiration of a period equal to one year and one day
or, if longer, the applicable preference period then in effect plus one day,
following all such payments in full. Nothing in this Section 17 shall preclude,
or be deemed to stop, the Investor from taking any action prior to the
expiration of the aforementioned period in (A) any case or proceeding
voluntarily filed or commenced by the Issuer or (B) any involuntary proceeding
filed or commenced by a Person other than the Investor. This Section 17 shall
survive the termination of this Agreement.

 

18.       This Agreement shall be construed in accordance with, and this
Agreement and all matters arising out of or relating in any way whatsoever to
this Agreement (whether in contract, tort or otherwise) shall be governed by,
the law of the State of New York.

 



9 

 

 

Section to be completed by Investor:

 

Investor’s Name: BUSINESS DEVELOPMENT CORPORATION OF AMERICA

 

By (please sign): /s/ James A. Fisher           Name: James A. Fisher     Title:
President and COO         Dated: June 6, 2016  

 

Registered Name: Business Development Corporation of America

 

  Form of Subject Notes (check one):         ¨ Regulation S Global Notes        
x Rule 144A Global Notes         “Investments” owned by Investor (check one):  
      ¨ $5,000,000 to $25,000,000         x more than $25,000,000

 

SUBSCRIPTION AGREEMENT

 



 

 



 



Taxpayer identification number: 00-0000000       Address for notices:       405
Park Avenue, Floor 3   New York, NY 10022   Attention: Shiloh Bates        
Subject Notes to be credited to the following account:       Such account as
specified by the Investor in written instructions to the Issuer

 

SUBSCRIPTION AGREEMENT

 

 

 

 



  ACCEPTED AND AGREED as of the day and year first written above       BDCA
HELVETICA FUNDING, LTD.,         By: /s/ James A. Fisher   Name: James A. Fisher
  Title: President & COO



 

SUBSCRIPTION AGREEMENT

 



   

